Citation Nr: 1200404	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May to December 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim for a TDIU.  

In October 2007, the RO found there was no new and material evidence to reopen claims for service connection for hepatitis C, a cervical spine and lumbar spine disabilities.  In June 2008, a statement of the case was issued for these claims, but no appeal followed.  The Board finds these claims are not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran was given VA examinations in October 2006 and June 2009 to determine whether he was capable of securing or following a substantially gainful occupation.  The claims file was not available for either examination and review of the file was not noted in either report.  While a review of the claims file is not necessary in all cases (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)), the Board finds that given the Veteran's lengthy psychiatric history, with varying assessments of industrial impairment, file review is necessary to determine whether there is total occupational and social impairment.  

The Veteran was granted service connection for schizophrenia by the RO in January 1972.  Early records from the 1970s indicate the Veteran attempted college several times but ultimately failed.  He was hospitalized several times during this time period.  At a December 1978 decision review officer (DRO) hearing, the Veteran's doctor testified that there was some progress in treating the Veteran (Transcript, p 10), but he had failed vocational rehabilitation twice (Transcript, p 11).  At the time, the doctor felt the Veteran was not able to work (Transcript, p 12).  

There are multiple letters from potential employers in 1980 stating they would not hire the Veteran for various reasons.  At a March 1981 DRO hearing, the Veteran's wife testified that he had no job and was unable to keep a job since service.  In April 1983, he attended a VA examination.  He was unemployed and had poor judgment with no insight.  In May 1981, TDIU was granted from June 1980.  The file indicates this benefit was severed in January 1984 (see October 1983 decision and the February 1986 Board decision).  

As for work history, a February 1989 VA examination report stated that the Veteran was not working regularly.  He worked on and off with his brother who owned the business.  This work in a warehouse depended on how he felt and he had a job classifying merchandise so he did not have to directly deal with the public.  He reportedly was unable to deal with the public due to his impulsive reactions.  

A September 1999 TDIU application showed the Veteran said his nervous condition prevented him from working.  He was currently under treatment.  He said his disability affected full time employment in 1991, which was also when he last worked full time and when he became too disabled to work.  An October 1999 employer statement (which appears to be from his brother's business, although it doesn't explicitly state this fact) shows the Veteran started work in 1986 and stopped in 1991.  He lost about 75 days in the last year of employment due to his disability.  His job was eight hours daily, forty hours a week.  Concessions were made due to his nervous problem.  He was terminated due to this nervous problem.  

In May 2007, Dr. Ortiz wrote a letter stating that the Veteran was being treated for a psychiatric disability.  His global assessment of functioning score (GAF) was 50.  Dr. Ortiz stated that the Veteran was too disabled to work.  On remand, the examiner should review the file, note the Veteran's disability history in a report and determine whether or not the Veteran can secure or follow a substantially gainful occupation taking into account only the Veteran's service-connected disability of schizophrenia.  

There are indications in the file that the Veteran is receiving or has received Social Security Administration (SSA) benefits in the past (see the May 1984 VA examination).  On remand, Social Security records should be requested and associated with the file.  A negative reply is requested.  

Also, two untranslated documents are in the file, marked with yellow "post it" notes on the right hand side of the file.  Translate these documents and associate the translations with the file.  

Accordingly, the case is REMANDED for the following action: 

1. First, request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

2. Translate the two documents marked with yellow stick notes on the right hand side of the file and associate the translations with the file.  

3. Next, after the above development has been completed, schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability of schizophrenia.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the service-connected schizophrenia renders him unable to secure or follow a substantially gainful occupation.  He has one year of college and experience working in a warehouse for his brother's business (with concessions made to accommodate his disability).  The examiner should reference the above summary and the Veteran's work history in coming to a conclusion.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4. Re-adjudicate the claim for TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

